


Exhibit 10.1




April 19, 2012


Kalyanaraman Srinivasan (Kal Raman)
11828, NE 41st lane,
Kirkland, WA 98033


Via E-mail


Dear Kal:


This revised offer letter supersedes the original offer letter dated April 13,
2012.


Groupon, Inc. (the “Company”) is excited to offer you a full-time position as
Senior Vice President, Americas, reporting to Andrew Mason in Chicago, Illinois.
The terms of the offer are detailed below. Please be aware that this offer is
contingent upon all of the following:


•
your relocation to Chicago within one year of your start date;

•
your ability to provide appropriate proof of your identity and eligibility to
work in the United States;

•
your execution of the Company's Employee Innovations and Proprietary Rights
Assignment Agreement (“EIPRAA”), a copy of which is enclosed; and

•
your returning a signed copy of this letter to the Company

•
the approval of the Compensation Committee of the terms and conditions of this
offer.





Compensation


•
Base Salary. Your annualized base salary will be four hundred fifty thousand
dollars ($450,000), less withholdings and deductions. Groupon utilizes a
semi-monthly payroll (24 pay periods per year). The base salary will be subject
to an annual review.



•
Annual Incentive Compensation.  You will be eligible to participate in the
annual incentive compensation program for Groupon's senior executives in
accordance with the provisions of such program, as amended from time to time. If
no such program is established, you will be eligible for a discretionary
performance bonus, as determined by the Compensation Committee of the Board of
Directors.  For calendar year 2012, your target bonus will be 100% of your
eligible base salary earned in 2012.



•
Signing Bonus/Relocation Expenses. You will receive a lump sum bonus of
$400,000, $200,000 of which will be paid within 30 days of your start date and
$200,000 which will be paid in the first payroll after your 6th month
anniversary.



•
Restricted Stock Units. Contingent upon the satisfaction of all contingencies
set forth above and upon approval of the Compensation Committee of the Board of
Directors, you will be granted a Restricted Stock Unit Award (RSU) pursuant to
the Company's 2011 Stock Plan for 600,000 units. The RSUs will vest as follows:
25% will vest on the first anniversary of your date of hire and 1/16th will vest
in each of the subsequent twelve quarters, conditioned upon your continuous
employment with Groupon as of each applicable vesting date. The awards will be
subject to the terms of the 2011 Incentive Plan and a Notice of Grant and Grant
Agreement that you will be required to sign as a condition of receiving the
awards.



•
Groupon will provide corporate housing for six (6) months from your date of
hire. Groupon will endeavor to accommodate your request that the location be
within reasonable walking distance to the office as well as to contain a gym.
Groupon will also reimburse you for economy air travel between Chicago and
Seattle as necessary.





--------------------------------------------------------------------------------






•
Groupon will arrange and cover the expenses associated with the transportation
of your household goods from the Seattle to Chicago; to include packing,
shipping, insurance, up to two months storage, and unpacking services.



•
Groupon reserves the right to modify the terms of your compensation in the
future.





Benefits


•
Regular full-time employees are eligible for medical, dental, vision, short term
disability, long term disability, life insurance, flexible spending coverage,
time off benefits and Groupon's 401(k) plan on the 1st of the month following
the date of hire. Participation in any benefit program is subject at all times
to the terms of any applicable plan or policy.



•
Groupon reserves the right to modify, change, or cease these benefits or begin
new benefits in the future.





Rights upon Termination


•
If your employment with Groupon is terminated for Good Reason (as defined
below), you will be entitled to your base salary, earned bonus, if paid on or
before the date of termination, and benefits through the date of termination. In
addition, provided that you sign a customary form of full general release
prepared by or reasonably acceptable to Groupon, releasing all claims, known or
unknown, that you may have against Groupon or its officers, directors, employees
and affiliated companies, arising out of or in any way related to your
employment or termination of employment with Groupon and such release has become
effective in accordance with its terms before the sixtieth (60th) day following
the date of your termination of employment for Good Reason, and for so long as
you continue to comply with your obligations under the enclosed EIPRAA, you will
be entitled to receive the following “Severance Benefits”:

    
1)
subject to compliance with Section 409A of the Internal Revenue Code and the
Treasury Regulations thereunder, continued payment of your base salary (as in
effect prior to any reduction constituting Good Reason), less applicable
withholdings, in accordance with Groupon's normal payroll procedures for a
period of six (6) months following your termination of employment, which
payments shall begin on the first regular payroll date occurring on or after the
sixtieth (60th) day following the employment termination date, and the initial
payment shall include that portion of the payments that would otherwise have
been payable on Groupon's regular payroll dates occurring between the date of
your termination of employment and such initial payment date; and

2)
if you elect to receive continued health care coverage pursuant to the
provisions of COBRA, Groupon will reimburse you for the premiums paid by you to
purchase COBRA health care continuation coverage for you and your covered
dependents under any Company provided medical, dental, and/or vision plan in
which you and your covered dependents participate, until the first to occur of
the date on which you become eligible for health care coverage under another
employer's plan(s) or the date six (6) months following your termination of
employment for Good Reason from Groupon.



For purposes of this letter, a termination of your employment for “Good Reason”
occurs if you terminate your employment for any of the following reasons: (i)
there is a significant reduction in your base salary; (ii) there is a material
reduction in your duties or responsibilities without your consent; (iii) Groupon
requires you to relocate more than 50 miles from Groupon's Chicago, Illinois
office location without your consent; or (iv) the intentional material breach by
Groupon of any provision of this letter agreement where such breach continues or
is not cured (if curable) for more than thirty (30) days after written notice
from you to the Company specifying the nature of such breach. Your resignation
from your employment with Groupon shall not be treated as for Good Reason unless
you have provided written notice to Groupon of the existence of a condition
constituting Good Reason within thirty (30) days following its initial
occurrence, Groupon has failed to correct such condition within thirty (30) days
following its receipt of such




--------------------------------------------------------------------------------




notice, and you terminate employment with Groupon within ninety (90) days
following the initial occurrence of such condition.


In the event that a Change in Control (as defined in the Groupon, Inc. 2011
Incentive Plan) occurs within three (3) months following the date of a
termination of your employment with Groupon for which a Termination for Good
Reason (as defined above) applies or if the date of a termination of your
employment with Groupon for which a Termination for Good Reason applies occurs
within twelve (12) months following the date of a Change in Control, then,
subject to your effective release of claims as described above and for so long
as you continue to comply with the EIPRAA, you shall be entitled to immediate
vesting in full and at once of the unvested portion of any RSUs granted to you
pursuant to the Groupon, Inc. 2011 Incentive Plan, subject to compliance with
Section 409A of the Internal Revenue Code and the Treasury Regulations
thereunder, in addition to the severance benefits described in paragraphs
numbered 1 and 2 above.




At-Will Employment


At all times, your employment at the Company will be “at will,” which means
either you or the Company may end the relationship at any time, for any reason
or no reason at all and with or without notice. In addition, the Company
reserves the right to modify your position, duties and reporting relationship to
meet business needs and to use its managerial discretion in deciding on
appropriate discipline. However, the “at will” nature of your employment may
only be changed in an express written agreement signed by you and a duly
authorized officer of the Company. If you accept our offer, you represent and
warrant that: (i) you are under no contractual commitments inconsistent with
your obligations to the Company, and (ii) you will not bring to the Company's
offices, or use or disclose, any confidential information belonging to any third
party that the Company would not have the right to use without restriction. At
all times, you will be subject to all of the Company's policies, procedures and
practices, including those in any employee handbook. You also agree that while
employed by the Company, you will not engage in any employment, business or
activity that may conflict with your employment at the Company without our
written consent nor will you assist any person or organization in competing with
the Company, in preparing to compete with the Company or in hiring any of its
employees.




Start Date


The Start Date of your employment with the Company under the terms set forth in
this offer letter will be mutually agreed between you and the Company and is
expected to be within 30 days of the date of this offer letter. On that date,
you will be required to provide us with proof of identity and authorization to
work in the United States. Please refer to page 5 of
http://www.uscis.gov/files/form/i-9.pdf for a complete list of eligible
documentation.




Complete Agreement




This letter, including the enclosed EIPRAA, constitutes the entire agreement
between you and the Company relating to this subject matter, and any
representations that may have been made to you that are not contained in this
letter are superseded by this offer, and the terms of this letter agreement can
only be modified by a writing signed by you and a duly authorized representative
of the Company. The employment terms set forth in this letter and your
obligations under the EIPRAA will not be effective until all of the conditions
set forth in this letter have been met and you commence employment in the United
States.
To indicate your acceptance of the Company's offer on the terms and conditions
set forth in this letter agreement, please sign and date in the space provided
below and return it to me.


We hope your employment with the Company will prove mutually rewarding, and we
look forward to having you join us. Thank you and Congratulations!




--------------------------------------------------------------------------------






Sincerely,




/s/ Brian Schipper




Brian Schipper
Senior Vice President, Human Resources
Groupon, Inc.


*    *    *












I have read this letter agreement in its entirety, and agree to and accept the
terms and conditions of employment stated above.






Dated:     May 7, 2012                /s/ Kal Raman                            
Kalyanaraman Srinivasan (Kal Raman)




